Citation Nr: 1645454	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1962 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the April 2013 substantive appeal, the Veteran requested that he be afforded a hearing before the Board via video conference.  In a statement received in September 2016, however, the Veteran withdrew this request.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service, to include specifically from jet engines.  Review of his DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a jet aircraft mechanic.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus while the Veteran was in active service.  However, he has reported that he first experienced symptoms of tinnitus during active service.  Specifically, in his May 2011 claim, he indicated that his tinnitus began in 1962.  He is competent to report that he first experienced symptoms of tinnitus during active service and that such problems have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He is also credible in this regard.

In March 2012, the Veteran was afforded a VA audiology evaluation.  At that time, he reported that he sustained acoustic trauma while in service as an aircraft mechanic.  He also noted that he first noticed tinnitus while in service.  The examiner diagnosed tinnitus and opined that it was not likely related to the Veteran's time in active service.  In this regard, the examiner noted that the Veteran had normal hearing upon exiting service and determined that, because tinnitus may be a symptom of noise-induced hearing loss, the Veteran's tinnitus is less likely as not a symptom of noise exposure while in military service.  

The Board finds the March 2012 VA opinion to be inadequate.  The examiner failed to consider appropriately the Veteran's reports of first experiencing tinnitus in service.  Additionally, the examiner relied solely on the Veteran's lack of hearing loss during service as a basis of the opinion and failed to provide a sufficient explanation in support of his rationale.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection for tinnitus.  
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claim as it fails to consider pertinent facts of record.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

Regrettably, the Board finds that additional development is required before the claim remaining on appeal is decided.  Specifically, the Veteran asserts that he has a bilateral hearing loss disability as a result of noise exposure sustained in active service.  As noted above, the Board has conceded that the Veteran sustained acoustic trauma while in active service.  Additionally, the Veteran indicated in his May 2011 claim that his bilateral hearing loss began in 1962.  
As noted above, the Veteran underwent a VA audiology evaluation in March 2012.  At that time, he was shown to have a bilateral hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was not likely that the Veteran's hearing loss was caused by, or a result of, an event in military service.  The examiner noted that the Veteran had hearing within normal limits at separation.  The examiner's explained that "[t]here is nothing in medical or scientific literature that would suggest hearing loss caused by noise exposure would continue to degenerate once the individual has gotten away from the noise" and that "[t]here is also nothing in the literature to suggest there might be a delayed onset of hearing loss resulting from past noise exposure."  The examiner noted the Veteran was exposed to noise from occupations following service.  

However, comparison of the Veteran's hearing at his separation examination with his enlistment examination during his service reveals a worsening shift at 4000 Hertz in both ears.  The examiner failed to address this shift.  Further, the absence of hearing loss for VA purposes at separation is not sufficient to support a negative opinion.  The examiner also failed to provide any detail regarding the occupational noise exposure the Veteran experienced following service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss disability.  Also, on remand, current treatment records should be identified and obtained before a decision is made with regard to this issue remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private audiological treatment records not already of record in the claims file.  Any such additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be made available to, and reviewed by, the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that any identified bilateral hearing loss disability is etiologically related to acoustic trauma sustained during the Veteran's active service or had its onset within one year of his separation from active service.  In forming this opinion, the examiner should specifically address the Veteran's significant noise exposure sustained during service, any post-service occupational and/or social noise exposure, and the shift in the Veteran's hearing during service notwithstanding that it was normal upon his separation.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA audiology evaluation report and medical opinion comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


